 1
 2
 3
 4
                         UNITED STATES DISTRICT COURT

 5
                FOR THE NORTHERN DISTRICT OF CALIFORNIA

 6    ERIC DMUCHOWSKY,                       Case No. 4:19-cv-01911-HSG
 7                                           Hon. Haywood S. Gilliam, Jr.
                   Plaintiff,                Courtroom 2
 8
 9    v.                           ORDER RE DEFENDANT CIGNA
                                   HEALTH & LIFE INSURANCE
10    SKY CHEFS, INC. GROUP LIVE & COMPANY’S REQUEST FOR
11    MEDICAL EXPENSE BENEFITS     TELEPHONIC APPEARANCE
      PLAN; SKY CHEFS, INC.; AND   AT CASE MANAGEMENT
12    CIGNA HEALTH AND LIFE        CONFERENCE
13    INSURANCE COMPANY,
14                 Defendants.               Complaint filed:   October 4, 2018
15
16
17                                       ORDER
18         Having considered the request by counsel for Defendant Cigna Health &
19   Life Insurance Company for permission to attend the August 6, 2019 Case
20   Management Conference by telephone, and for good cause appearing, the Court
21   ORDERS as follows:
22         Counsel for defendant Cigna Health & Life Insurance Company may appear
23   telephonically at the Case Management Conference set for August 6, 2019 at
24   2:00 p.m. Scott M. Klausner, attorney for defendant Cigna Health & Life
25   Insurance Company shall contact CourtCall at (866) 582-6878 to make
26   arrangements for the telephonic appearance.
27
                                             1
28

                                                 ORDER RE DEFENDANT CHLIC REQUEST FOR
                                                        TELEPHONIC APPEARANCE AT CMC
 1        IT IS SO ORDERED.
 2
 3
 4
     DATED: 7/30/2019         _____________________________________
                              HONORABLE HAYWOOD S. GILLIAM, JR.
 5                            UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     2
                                         ORDER RE DEFENDANT CHLIC REQUEST FOR
                                                TELEPHONIC APPEARANCE AT CMC
